The petition of the defendant for certification for leave to appeal writ of error coram nobis is denied. As to the other relief sought by the petitioner, the clerk of this court for Hartford County is directed to forward to the clerk of the Superior Court in New Haven County the papers submitted to this court entitled “Writ of Error Coram Nobis AdTestificandum,” “Affidavit in Support of Writ of Error Coram Nobis Ad-Testificandum,” and “Motion to Subpoena Ad-Testificandum.” The clerk of the Superior Court in New Haven County is directed to file said papers to be proceeded with according to law.